DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 7/26/22 is acknowledged.
Applicant is reminded that the status of claims 1-12 should be (withdrawn).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiuping (CN 206265600).
Re: claim 13, Qiuping shows a shock or vibration isolator system, as in the present invention, comprising: 
at least one deck 9 for holding cargo; 
at least one vibration isolator member 8 coupled to the deck, for supporting the deck and to reduce or dampen a transfer of shock or vibration to the deck, each vibration isolator member comprising: 
a flexible body 82 having an outer wall and an inner cavity, the flexible body configured to resiliently compress in response to a force; 
at least one fastener interface 85 to secure the flexible body to the deck; 
wherein the outer wall includes one or more apertures 84 to allow fluid flow into and out of the inner cavity of the flexible body during compression or expansion of the flexible body.
Re: claim 14, Quiping shows each vibration isolator member further comprises at least one attachment interface 81 configured to facilitate placement or mounting of the vibration isolator member in a position relative to the deck.
Re: claim 18, Quiping shows the flexible body of each vibration isolator member comprises a hollow body made of resilient plastic material that selectively compresses into a compressed state in response to the force applied to the vibration isolator member, and returns to a pre-compressed state when the force is removed.
Re: claim 19, Quiping shows the hollow body is empty and free to flex and compress along a plurality of different axial directions.
Re: claim 20, Quiping shows the hollow body has a round, disc shape defining an outer diameter D dimension and a height H dimension, and wherein the hollow body is flexible to compress along a main axis of the round, disc shape, and along any axis of a plurality of further axes that are at an oblique angle relative to the main axis, in response to receiving a force along one of the main or further axis.
Re: claim 21, Quiping shows the at least one vibration isolator member comprises a plurality of vibration isolator members coupled to the deck to support the deck and reduce or dampen a transfer of shock or vibration to the deck.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuping (CN 206265600) in view of Mui (3,667,707).
Re: claim 15, Quiping’s system, as rejected above, lacks a first hub. Mui is cited to teach a vibration isolation system comprising a flexible body 7 having a first hub 3 configured to attach to a deck to support a load, as shown in the figure.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Quiping to include a first hub such as taught by Mui in order to provide stability and protection to the flexible body.
Re: claim 16, Mui shows a fastener, not numbered screws, in the first hub 3 to fasten the vibration isolator member to the deck.
Re: claim 17, Mui shows a first hub 3 configured to attach to the deck and a second hub 5 configured to attach to a bottom wall of a container shell.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Qiuping (CN 206265600) in view of Hardigg (3,690,540).
Re: claim 22, Quiping’s vibration isolator member, as rejected above, lacks an extending hub.  Hardigg is cited to teach a vibration isolator member 12 includes an extending hub 10 and wherein the deck 32 includes at least one aperture for receiving at least a portion of the extending hub of each vibration isolator member, as shown in figure 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Quiping to comprise a vibration isolator member including an extending hub to extend through an aperture of a deck such as taught by Hardigg as an easy way to install the vibration isolator member onto the deck.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Polando, Shtarkman, Kronkright, Edward, Menefee, Jones, Daimary and Tanaka are cited for other systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657